Citation Nr: 0804927	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO. 05-33 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than April 14, 1998 
for the award of service connection for multiple 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from March 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at a Board hearing at the RO in 
March 2007.


FINDINGS OF FACT

1. On April 14, 1998, VA received the veteran's original 
claim of entitlement to service connection for multiple 
disabilities.

2. The RO granted service connection for multiple 
disabilities, effective from April 14, 1998, the date of 
receipt of the original claim.

3. There is no communication from the veteran or his 
representative prior to April 14, 1998 that constitutes a 
claim for VA benefits.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
April 14, 1998 for the grant of service connection for 
multiple disabilities. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in May 2005 and March 2006, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate effective date claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims. 

Although the notice letters were not timely, the veteran has 
not been prejudiced from this error because the denial of the 
veteran's claim in this appeal renders moot any question as 
to the appropriate effective date to be assigned. Moreover, 
through his multiple statements in his January 2004 claim and 
his September 2005 substantive appeal, the veteran has shown 
actual knowledge of the requirements for establishing an 
earlier effective date in that he argues that he believed he 
was filing a claim at VA when he signed paperwork upon 
discharge from active duty service. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, private medical records, and 
VA treatment records. The salient issue is whether or not the 
veteran filed a claim for VA benefits prior to April 14, 
1998. As such, the Board finds that a VA examination would 
not aid in adjudication of this case and that the record as 
it stands includes sufficient competent evidence to decide 
this claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim.

Analysis

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2007).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim. 38 C.F.R. § 3.155 
(2007).

The laws applicable to effective dates provide that, except 
as otherwise provided, the effective date of an award based 
on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor. 38 
U.S.C.A. § 5110(a) (West 2002).

The implementing regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2007).

On April 14, 1998, VA received the veteran's original claim 
of entitlement to service connection for multiple 
disabilities. Accordingly, when VA granted service connection 
for these disabilities, VA assigned an effective date of 
April 14, 1998, the date of receipt of claim. The evidence 
does not show, nor does the veteran contend, that he filed a 
formal or informal VA claim for benefits prior to this date.

Rather, the veteran contends, in essence, that he believed he 
was filing a claim for VA benefits when he was discharged 
from active duty service and completed paperwork with the 
United States Marine Corps. In support of his argument, the 
veteran cites to 38 C.F.R. §§ 3.157(b) and 3.750(c). 

38 U.S.C.A. § 3.157(b), however, is inapplicable in the 
instant case as it only applies in instances where an initial 
claim has been filed with VA and there is a subsequent claim 
to reopen or a claim for an increase. As noted above, there 
is no evidence of record that the veteran filed a claim prior 
to April 14, 1998. 

38 C.F.R. § 3.750(c) simply states that a veteran can file a 
waiver of retirement pay equal to the amount of compensation 
he is entitled to and that the filing of a VA compensation 
claim will be construed as a waiver of retirement pay, absent 
a specific statement to the contrary. Neither of these 
provisions removes the requirement that a claim must be filed 
with VA in order to establish an effective date for VA 
compensation benefits.

The Board finds that the veteran did not file a claim of 
entitlement to service connection for multiple disabilities 
until April 14, 1998. Indeed, the veteran does not allege 
that he filed an earlier claim. As such, this must be the 
effective date for the awards of service connection. 
Application of the governing laws permits no earlier 
effective date, as there is no document prior to April 14, 
1998 that can be considered either a formal or informal claim 
for service connection. See 38 C.F.R. §§ 3.151, 3.155.

The Board acknowledges the veteran's contention that his 
compensation should be payable from time he was medically 
discharged from active duty service; however, a specific 
claim must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151. As noted above, the veteran 
simply did not file a claim with VA until April 14, 1998.

Because the veteran filed no formal or informal VA claim for 
service connection prior to April 14, 1998, he has already 
been given the earliest possible effective date for the 
awards of service connection. As such, this claim must be 
denied.



In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to an effective date earlier than April 14, 1998 
for the award of service connection for multiple disabilities 
is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


